J-A25040-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ALEXSI SERPAS LOPEZ                        :
                                               :
                       Appellant               :   No. 342 WDA 2021

             Appeal from the PCRA Order Entered January 12, 2021
    In the Court of Common Pleas of Blair County Criminal Division at No(s):
                           CP-07-CR-0000733-2017

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ALEXSI SERPAS LOPEZ                        :
                                               :
                       Appellant               :   No. 343 WDA 2021

             Appeal from the PCRA Order Entered January 12, 2021
    In the Court of Common Pleas of Blair County Criminal Division at No(s):
                           CP-07-CR-0002103-2017


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                           FILED: FEBRUARY 4, 2022

        Appellant, Alexsi Serpas Lopez, appeals from orders of the Court of

Common Pleas of Blair County (trial court) in two criminal proceedings that

denied his petitions for relief pursuant to the Post Conviction Relief Act



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A25040-21


(PCRA).1     Counsel for Appellant in this appeal has filed an application to

withdraw and a brief concluding that these appeals present no issues of any

arguable merit.       After careful review, we grant counsel’s application to

withdraw and affirm the orders dismissing Appellant’s PCRA petitions.

       On September 17, 2018, Appellant entered a negotiated guilty plea in

CP-07-CR-0002103-2017 (CR-2103-2017) to Drug Delivery Resulting in

Death, Possession with Intent to Deliver a Controlled Substance (PWID),

Conspiracy to Commit PWID, Criminal Use of a Communication Facility, and

Dealing in Proceeds of Unlawful Activity.2 N.T. Guilty Plea at 6-7, 13-14, 21-

25. In accordance with the plea agreement, Appellant was sentenced on that

date to an aggregate term of 12 to 30 years’ imprisonment. Sentencing Order.

       Appellant filed no notice of appeal. On May 6, 2019, Appellant filed a

pro se PCRA petition in CP-07-CR-0000733-2017 (CR-733-2017), a different

criminal case, challenging his plea and sentence in CR-2103-2017. The trial

court appointed PCRA counsel for Appellant and granted PCRA counsel leave

to file an amended PCRA petition. PCRA counsel on September 12, 2019, filed

a timely amended PCRA petition in both CR-733-2017 and CR-2103-2017.

       On January 23, 2020, the trial court held a hearing on the PCRA petitions

in both cases at which Appellant and his trial counsel testified. At this hearing,


____________________________________________


1   42 Pa.C.S. §§ 9541–9546.
2 18 Pa.C.S. § 2506(a), 35 P.S. § 780-113(a)(30), 18 Pa.C.S. § 903, 18
Pa.C.S. § 7512(a), and 18 Pa.C.S. § 5111(a)(1), respectively.

                                           -2-
J-A25040-21


Appellant’s PCRA counsel stated that the only PCRA claim that Appellant was

asserting was a claim that trial counsel had failed to advise him of the deadline

for accepting an earlier plea offer from the Commonwealth until after the

deadline had passed and the offer was no longer available, and Appellant

withdrew all other claims for PCRA relief. N.T. PCRA, 1/23/20, at 12-14, 36.

      Appellant testified that the Commonwealth originally had offered a plea

deal with a 10 to 30 year sentence in early 2018 and that he had his trial

counsel make a counteroffer to plead guilty in exchange for a 10 to 20 year

sentence.   N.T. PCRA, 1/23/20, at 5, 11.      Appellant testified that his trial

counsel sent him a letter dated April 27, 2018 advising him that the

Commonwealth would keep the 10 to 30 year offer open only until April 30,

2018, but that he did not receive trial counsel’s letter until May 4, 2018. Id.

at 5-8; see also Appellant’s PCRA Exs. 1, 2. Appellant testified that if he had

known about the deadline, he would have accepted the plea offer before the

deadline passed, and that when he pled guilty at the scheduled start of his

trial on September 17, 2018, the Commonwealth would not agree to any

sentence shorter than 12 to 30 years.        N.T. PCRA, 1/23/20, at 4, 7-9.

Appellant also testified that the reason that he accepted the 12 to 30 year

offer and pled guilty was to enable the mother of his son, who was a co-

defendant, to receive a shorter prison sentence. Id. at 9-10, 12.

      Appellant’s trial counsel testified that beginning in January 2018, the

Commonwealth made a plea offer of 10 to 30 years and that Appellant


                                      -3-
J-A25040-21


repeatedly rejected that offer and proposed counteroffers of 8 to 20 years, 8

to 25 years, 10 to 20 years, 10 to 25 years, and 10 to 20 years followed by

10 years’ probation, all of which were rejected by the Commonwealth. N.T.

PCRA, 1/23/20, at 15-16, 19-22, 27-28.           Trial counsel testified that he

received a letter from the Commonwealth on April 20, 2018, notifying him

that its 10 to 30 year plea offer would be kept open only through April 30,

2018 and that he advised Appellant of this deadline both by his firm’s April

27, 2018 letter and in person on April 30, 2021 at the Blair County Prison. Id.

at 17-18, 22-23, 25, 28-31; Commonwealth PCRA Ex. 1.               Trial counsel

testified that when he met with Appellant on April 30, 2018 and advised him

of the deadline, Appellant again rejected the 10 to 30 year offer unless the

Commonwealth would agree to an additional sentence reduction condition and

that   he   relayed   this   counteroffer   to   the   Commonwealth    and   the

Commonwealth rejected the counteroffer. N.T. PCRA, 1/23/20, at 17, 23-24.

Trial counsel testified that after the April 30, 2018 deadline passed, the

Commonwealth’s plea offer was the 12 to 30 year offer that Appellant

accepted on September 17, 2018. Id. at 25-26.

       Appellant testified on rebuttal that he was not at the prison on April 30,

2018, because he was in court at a custody hearing with the mother of his son

and her aunt. N.T. PCRA, 1/23/20, at 32-33. The trial court kept the record

open and ordered an additional hearing date to permit Appellant to locate and

introduce documents concerning Appellant’s April 30, 2018 custody hearing


                                      -4-
J-A25040-21


and the prison visitor’s log for April 30, 2018. Id. at 33-35; Trial Court Order,

1/23/20.

      On July 30, 2020, the additional PCRA hearing was held. At this hearing,

Appellant introduced in evidence a consent order stating that Appellant was

at a custody conciliation conference at 9:00 a.m. on April 30, 2018 and

Appellant testified that he was at the conference for two hours or two and one

half hours. N.T. PCRA, 7/30/20, at 3-7. Appellant’s PCRA counsel also advised

the trial court that he had subpoenaed the Blair County Prison and was advised

by the warden that the prison was unable to find the visitor log for April 30,

2018. Id. at 4, 8-9.

      On January 12, 2021, following briefing by both parties, the trial court

denied Appellant’s PCRA petitions. Trial Court Opinion and Order, 1/12/21.

In its opinion accompanying the orders denying the PCRA petitions, the trial

court found trial counsel’s testimony credible, rejected as incredible

Appellant’s testimony that he would have accepted the 10 to 30 year plea

offer if he had known of the deadline, and found that trial counsel advised

Appellant in person on April 30, 2018 of the 10 to 30 year plea offer deadline

before it expired and that Appellant rejected the plea offer with knowledge of

the deadline. Id. at 11-13.

      Appellant, represented by his PCRA counsel, timely appealed the orders

denying his PCRA petitions and this Court sua sponte consolidated these

appeals.   In June 2021, counsel filed and served on Appellant an application


                                      -5-
J-A25040-21


to withdraw and an Anders3 brief in which he concludes that there is no

ground for reversal of the trial court’s denial of Appellant’s PCRA petitions.

Appellant filed no response to the application to withdraw or Anders brief.

The Commonwealth has filed a brief in support of the trial court’s orders.

        Before this Court can consider the merits of these appeals, we must first

determine whether counsel has satisfied all of the requirements that court-

appointed counsel must meet before leave to withdraw may be granted in a

PCRA appeal. Commonwealth v. Walters, 135 A.3d 589, 591 (Pa. Super.

2016); Commonwealth v. Freeland, 106 A.3d 768, 774 (Pa. Super. 2014);

Commonwealth v. Doty, 48 A.3d 451, 454 (Pa. Super. 2012). To withdraw

from representing a PCRA petitioner, counsel must file a no-merit letter, send

the petitioner copies of the application to withdraw and no-merit letter, and

advise petitioner of his right to proceed pro se or with a privately retained

attorney. Walters, 135 A.3d at 591; Doty, 48 A.3d at 454; Commonwealth

v. Widgins, 29 A.3d 816, 818 (Pa. Super. 2011). The no-merit letter must

set forth: 1) the nature and extent of counsel’s review of the case; 2) each

issue that the petitioner wishes to raise on appeal; and 3) counsel’s

explanation of why each of those issues is meritless.         Commonwealth v.

Turner, 544 A.2d 927, 928-29 (Pa. 1988); Freeland, 106 A.3d at 774;

Widgins, 29 A.3d at 817-18.            If appellate counsel has satisfied the above



____________________________________________


3   Anders v. California, 386 U.S. 738 (1967).

                                           -6-
J-A25040-21


requirements, this Court must then conduct its own review of the record and

render an independent judgment as to whether the appeal is without merit.

Walters, 135 A.3d at 591; Doty, 48 A.3d at 454.

      Here, counsel filed and sent Appellant his application to withdraw as

counsel and sent Appellant a letter advising Appellant of his right either to

retain new counsel or proceed pro se.         Although counsel filed and sent

Appellant an Anders brief, which is required when counsel seeks to withdraw

in a direct appeal, rather than a no-merit letter, an Anders brief can satisfy

counsel’s obligations in an appeal from denial of a PCRA petition provided that

the brief contains all the information that must be included in a no-merit letter.

Widgins, 29 A.3d at 817 n.2, 819. We conclude that counsel’s brief here

satisfies the requirements for a sufficient no-merit letter.      Counsel’s brief

discusses the record in detail, sets forth the sole ground for PCRA relief

asserted by Appellant, and explains why it is without merit. We therefore

conduct our own review and independently determine whether the trial court

erred in denying Appellant’s PCRA petitions.

      Our review of an order denying a PCRA petition is limited to determining

whether the record supports the PCRA court’s findings and whether its decision

is free of legal error.   Commonwealth v. Mason, 130 A.3d 601, 617 (Pa.

2015); Commonwealth v. Johnson, 236 A.3d 63, 68 (Pa. Super. 2020) (en

banc); Commonwealth v. Smith, 181 A.3d 1168, 1174 (Pa. Super. 2018).

We must view the findings of the PCRA court and the evidence of record in a


                                      -7-
J-A25040-21


light most favorable to the prevailing party.     Mason, 130 A.3d at 617;

Johnson, 236 A.3d at 68; Commonwealth v. Stewart, 84 A.3d 701, 706

(Pa. Super. 2013). The PCRA court’s credibility determinations, if supported

by the record, are binding on this Court. Mason, 130 A.3d at 617; Johnson,

236 A.3d at 68; Widgins, 29 A.3d at 820.

      Here, Appellant’s only PCRA claim was that trial counsel had failed to

notify him of the deadline for accepting the Commonwealth’s 10 to 30 year

plea offer before that deadline expired. Whether trial counsel failed to notify

Appellant before the deadline expired was a disputed issue of fact that the

trial court resolved against Appellant. While Appellant did not receive trial

counsel’s letter concerning the April 30, 2018 deadline until early May 2018,

the trial court found that trial counsel spoke to Appellant about the

Commonwealth’s deadline for the 10 to 30 year plea offer on April 30, 2018,

before the deadline expired, and that Appellant, after being advised of the

deadline, again rejected the 10 to 30 year plea offer. Trial Court Opinion and

Order, 1/12/21, at 12-13. That determination was amply supported by trial

counsel’s testimony, which the trial court found credible. N.T. PCRA, 1/23/20,

at 17-18, 23-25, 28-29; Trial Court Opinion and Order, 1/12/21, at 12-13.

The evidence that Appellant was at a custody conference part of the morning

of April 30, 2018 did not preclude the court from finding trial counsel’s

testimony concerning the April 30, 2018 conversation credible. As the trial

court explained, the custody conference and conversation with trial counsel


                                     -8-
J-A25040-21


were events that could both have occurred on April 30, 2018. Trial Court

Opinion and Order, 1/12/21, at 12.

      In addition, the trial court found not credible Appellant’s testimony that

he would have accepted the Commonwealth’s 10 to 30 year plea offer in April

2018. Trial Court Opinion and Order, 1/12/21, at 11-12. That determination

is likewise supported by the record, as it was undisputed that Appellant had

repeatedly rejected the 10 to 30 year plea offer and ultimately pled guilty only

at the start of trial to obtain a lesser prison sentence for the mother of his

son, which was not part of the April 2018 plea offer. N.T. PCRA, 1/23/20, at

4-5, 9-12, 16, 18-22, 25-27; Commonwealth PCRA Ex. 1.

      As the record supports the trial court’s determinations that trial counsel

advised Appellant of the plea offer deadline before the deadline passed and

that Appellant rejected the plea offer, Appellant’s sole PCRA claim lacks merit.

Widgins, 29 A.3d at 820.      Accordingly, we grant counsel’s application to

withdraw and affirm the PCRA court’s orders denying Appellant’s PCRA

petitions.

      Orders affirmed. Application to withdraw as counsel granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/04/2022

                                     -9-
J-A25040-21




              - 10 -